DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 17 August 2020.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
The applicant does not have possession of the entire scope of the claimed invention.  The scope of claims 1, 9 and 15 are overly broad that encompasses all types 

Claims 1-11 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a lateral PIN photo sensing device, does not reasonably provide enablement for all photo sensing device (i.e. vertical PIN photo sensing device).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The scope of claims 1, 9 and 15 are overly broad that encompasses all types of photo sensing devices, more than that which the applicant has disclosed.  The applicant is enabled for a vertical PIN photodetector but not a lateral PIN photodetector for example.  As claimed, the “photodetector” is not operational (cannot be used) without 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “second-conductivity-type” which implies that there is a first-conductivity-type, though not claimed.  It is unclear if a first-conductivity-type is required or not as an inherent prerequisite for a “second-conductivity-type,” and if so, where is it in relation to other required structural elements.  Claim 6 also recites “third dopant concentration” which implies that there are first and second dopant concentrations, though not claimed.  It is unclear if first and second dopant concentrations are required or not as an inherent prerequisite for a “third dopant concentration,” and if so, where are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sig et al. (KR 20090062483-A) in view of Cheng et al. (U.S. Patent 9,905,600).
Referring to Claim 1, Sig teaches in Fig. 1 a photodetector, comprising: a semiconductor layer (100); a first superlattice structure (120) in the semiconductor layer (100), the first superlattice structure (120) comprising vertically stacked pairs of silicon layer (117) / first silicon germanium layer (118), wherein the first silicon germanium layers (118) are made of Si1-xGex, and wherein x is the atomic percentage of 
Sig does not explicitly state wherein 0.1≤x≤0.9 (10%≤x≤90%), per se.  In other words, the composition of the SiGe layers ranging from Si0.9Ge0.1 to Si0.1Ge0.9.
Sig does teach “Silicon-germanium varies the energy band gap according to the germanium concentration. For example, the longer the germanium concentration increases silicon-germanium of the energy band gap it can be reduced. Depending on the wavelength of light that is incident from the outside, silicon-germanium to control the germanium concentration.” (page 9 of the machine translation, middle of the 2nd full paragraph)
Chen teaches known superlattice structure of SixGe1-x layers wherein x is from about 10%-90% (Col. 3, Line 53 to Col. 4, Line 9).  This equates to Si0.1Ge0.9 to Si0.9Ge0.1.  These are equivalent SiGe compositions as that of the claim.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the concentration of Ge for the SiGe as taught by Cheng for the SiGe layer of the superlattice from the substrate to the photosensitive member of Sig in order to provide the tune energy band gap for the particular wavelength of light.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sig et al. (KR 20090062483-A) in view of Cheng et al. (U.S. Patent 9,905,600) in further view of Balakrishnan et al. (U.S. Patent Application Publication 2017/0179316).
Referring to Claim 2, Sig in view of Cheng do not explicitly state wherein the atomic percentages of germanium of the first silicon germanium layers increase in order as a level of a first silicon germanium layer increases from bottom to top.
Balakrishnan teaches a first concentration of the second material (Ge) at a portion of the superlattice layer (graded buffer layer of alternating SiGe layers) proximal to the photosensitive member (Ge absorption layer) is greater than a second concentration of the second material (Ge) at a portion of the superlattice layer distal (the Si substrate) to the photosensitive member (Ge absorption layer).  The reference specifically states, “This employs growth of a graded buffer layer comprised of SiGe on the Si substrate in which the concentration of Ge is gradually increased to avoid excessive accumulated strain due to lattice mismatch between Si and Ge. This prevents high dislocation density or the disruption of the epitaxy” (par. 5).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to increase the concentration of Ge as taught by Balakrishnan in the superlattice from the substrate to the photosensitive member of Sig in view of Cheng in order to avoid excessive accumulated strain due to lattice mismatch between Si and Ge and to prevent high dislocation density.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Virot et al. (Integrated waveguide PIN photodiodes exploiting lateral Si/Ge/Si heterojunction) in view of Sig et al. (KR 20090062483-A) in further view of Cheng et al. (U.S. Patent 9,905,600). 
Referring to Claim 1, Virot teaches in Fig. 1(a), a photo sensing device, comprising: semiconductor layer (Si); a light absorption material (Ge) above the semiconductor layer (Si), but does not teach a first superlattice structure in the semiconductor layer, the first superlattice structure comprising vertically stacked pairs of silicon layer / first silicon germanium layer, wherein the first silicon germanium layers are made of Si1-xGex, and wherein x is the atomic percentage of germanium.
Sig teaches in Fig. 1 a photodetector, comprising: a semiconductor layer (100); a first superlattice structure (120) in the semiconductor layer (100), the first superlattice structure (120) comprising vertically stacked pairs of silicon layer (117) / first silicon germanium layer (118), wherein the first silicon germanium layers (118) are made of Si1-xGex, and wherein x is the atomic percentage of germanium; and a light absorption material (125) above the first superlattice structure (120).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the superlattice layer of Sig between the photosensitive member and silicon layer of Virot in order to maximize the optical absorption rate (abstract).
0.9Ge0.1 to Si0.1Ge0.9.
Sig does teach “Silicon-germanium varies the energy band gap according to the germanium concentration. For example, the longer the germanium concentration increases silicon-germanium of the energy band gap it can be reduced. Depending on the wavelength of light that is incident from the outside, silicon-germanium to control the germanium concentration.” (page 9 of the machine translation, middle of the 2nd full paragraph)
Chen teaches known superlattice structure of SixGe1-x layers wherein x is from about 10%-90% (Col. 3, Line 53 to Col. 4, Line 9).  This equates to Si0.1Ge0.9 to Si0.9Ge0.1.  These are equivalent SiGe compositions as that of the claim.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the concentration of Ge for the SiGe as taught by Cheng for the SiGe layer of the superlattice from the substrate to the photosensitive member of Virot in view of Sig in order to provide the tune energy band gap for the particular wavelength of light.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Referring to Claim 7, as modified above, Virot further teaches an SOI substrate having a buried oxide layer (BOX) between a semiconductor substrate and the 2) over the semiconductor layer (Si), wherein the dielectric layer (SiO2) surrounds an upper portion of the light absorption material (Ge) (Fig. 2 (d)-(f)).
Referring to Claim 8, as modified above, Virot further teaches wherein the light absorption material (125) is intrinsic germanium.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Virot et al. (Integrated waveguide PIN photodiodes exploiting lateral Si/Ge/Si heterojunction) in view of Sig et al. (KR 20090062483-A) in further view of Cheng et al. (U.S. Patent 9,905,600) in further view of Balakrishnan et al. (U.S. Patent Application Publication 2017/0179316).
Referring to Claim 2, Virot in view of Sig and Cheng do not explicitly state wherein the atomic percentages of germanium of the first silicon germanium layers increase in order as a level of a first silicon germanium layer increases from bottom to top.
Balakrishnan teaches a first concentration of the second material (Ge) at a portion of the superlattice layer (graded buffer layer of alternating SiGe layers) proximal to the photosensitive member (Ge absorption layer) is greater than a second concentration of the second material (Ge) at a portion of the superlattice layer distal (the Si substrate) to the photosensitive member (Ge absorption layer).  The reference specifically states, “This employs growth of a graded buffer layer comprised of SiGe on the Si substrate in which the concentration of Ge is gradually increased to avoid 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to increase the concentration of Ge as taught by Balakrishnan in the superlattice from the substrate to the photosensitive member of Virot in view of Sig and Cheng in order to avoid excessive accumulated strain due to lattice mismatch between Si and Ge and to prevent high dislocation density.

Allowable Subject Matter
Claims 12, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to the prior art, claims 3-6, 9-11 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and comply with 112(a) requirements.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
1-yGey, and wherein y is the atomic percentage of germanium and 0.1≤y≤0.9 in combination with all of the limitations of Claim 1 and 3.  Claims 4 and 5 include the limitations of claim 3.
Regarding Claim 6, as insofar as applicant has possession of and enablement for, the prior art of record alone or in combination neither teaches nor makes obvious the invention of the first superlattice structure is doped with the second- conductivity-type dopant at a fourth dopant concentration, and the third dopant concentration is greater than the fourth dopant concentration in combination with all of the limitations of Claim 1 and 6.
Regarding Claim 9, as insofar as applicant has possession of and enablement for, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a second superlattice structure over the light absorption material, the second superlattice structure comprising vertically alternating stacked germanium layers and second silicon germanium layers; and a top electrode region over and in contact with the second superlattice structure in combination with all of the limitations of Claim 9.  Claims 10-14 include the limitations of Claim 9.


.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (Advanced germanium p-i-n and avalanche photodetectors for low-power optical interconnects) teaches the known lateral PIN photodetector (page xxv, Fig. 17; page 3-4, Chapter 3, Fig. 3.3 (a); page 3-13, Fig. 3.12).
Benedikovic et al. (25 Gbps low-voltage hetero-structured silicon germanium waveguide pin photodetectors for monolithic on-chip nanophotonic architectures) teaches the known lateral PIN photodetector with Ge photosensitive member extending into the Si layer (Fig. 1(a)).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896